Appeal from order, Supreme Court, New York County (Eileen Bransten, J.), entered on or about August 25, 2011, which granted defendant’s motion to dismiss the complaint for failure to state a cause of action, deemed an appeal from the judgment, same court and Justice, entered October 18, 2011, dismissing the complaint (CFLR 5501 [c]), and, so considered, the judgment unanimously affirmed, with costs.
Flaintiff failed to state a cause of action based on defendant’s failure to procure insurance coverage for a delay in obtaining temporary certificates of occupancy (TCO coverage) for the subject condominiums. Absent a specific request for the insurance, defendant, as broker, had no duty to obtain coverage (see Hoffend & Sons, Inc. v Rose & Kiernan, Inc., 7 NY3d 152, 157-158 [2006]). Here, there is no evidence that plaintiff specifically requested that defendant obtain TCO coverage. Nor was there a special relationship between the parties (see Murphy v Kuhn, 90 NY2d 266, 272 [1997]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzalez, EJ., Saxe, Catterson, Acosta and Gische, JJ.